DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the prior art of record fails to teach or render obvious wherein an overall dimension of the second driving module is less than an overall dimension of the first driving module.

Claims 2-8 are allowable as being dependent on claim 1.

Claim 9 was found to be allowable because the prior are of record fails to teach or render obvious wherein an overall dimension of the second driving module is less than an overall dimension of the first driving module.

Claims 10-16 are allowable as being dependent on claim 9.

The closest available prior art LIN et al. (US PG Pub. 20200301118) discloses an optical module (light path adjustment mechanism 100 of fig. 1), comprising a first frame (outer frame 114 of fig. 2), a second frame (inner frame 112 of fig. 2), an optical element 
the first frame (114) is configured to be connected to a base (support 120 of fig. 2); 
the second frame (112) is connected to the first frame (the inner frame 112 is connected to the outer frame via flexible members 152 of fig. 2) and located in the first frame (illustrated in fig. 2); the optical element (180) is disposed in the second frame (para. 0026; the optical plate member 180 may be disposed on the inner frame 112 of the carrier 110); 
the first driving module (170) is disposed between the base (120) and the first frame (114), and configured to drive the first frame to oscillate around a first rotating axis (para. 0027; the outer frame 114, which causes the optical plate member 180 and the outer frame 114 to reciprocally rotate or tilt about the axis of the second pair of flexible members 154 (Y-axis direction) as shown in FIG. 2); and 
the second driving module (160) is disposed between the first frame (114) and the second frame (112), and configured to drive the second frame to oscillate around a second rotating axis (para. 0027; the inner frame 112 to reciprocally rotate or tilt about the axis of the first pair of flexible members 152 (X-axis direction) as shown in FIG. 2), 
wherein the first rotating axis and the second rotating axis are perpendicular to an optical axis of the optical element (illustrated in fig. 2…it is shown that x and y axis are perpendicular), the first rotating axis is not parallel to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	30 December 2021

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882